Citation Nr: 1814896	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  05-16 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for right ear hearing loss.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to September 1963. This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. Jurisdiction of this case was subsequently transferred to the RO in Indianapolis, Indiana.

The RO's November 2004 rating decision denied the Veteran's claim seeking entitlement to service connection for bilateral hearing loss. The Veteran timely filed an appeal, and in October 2007, the Board issued a decision that denied the claim. The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In March 2009, based on a Joint Motion for Remand (Joint Motion), the Court remanded the case to the Board.  

In May 2011, the RO issued a rating decision that granted service connection at a noncompensable evaluation for left ear hearing loss, effective from June 29, 2004. As such, the benefit sought on appeal has been granted with respect to the Veteran's left ear hearing loss and, thus, that issue is now moot.  

In November 2014, the Board issued a decision that denied the claim of entitlement to service connection for right ear hearing loss. In November 2014, the Veteran died. Shortly before the Veteran's death, the Veteran appealed the Board's decision to the Court. In May 2016, the Veteran's son was substituted as the appellant by order of the Court. In April 2017, the Court issued a Memorandum Decision that vacated the Board's 2014 decision and remanded this issue to the Board. 

In August 2007, the Veteran testified at a Board videoconference hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board. A transcript of the hearing is of record. In a November 2017 letter, the Appellant was notified that the VLJ who conducted the August 2007 Board hearing was no longer employed by the Board and that the Appellant had the right to another Board hearing. The Appellant was given 30 days to respond. As no response was received, the Board assumes that the Appellant does not desire a Board hearing. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development. A remand is required in order to provide a medical opinion that is adequate for adjudication. 

In January 2012, the Board remanded this case for an addendum opinion. The Board required that a VA medical examiner provide an etiology opinion concerning the Veteran's right ear hearing loss, and to specifically address the medical articles submitted by the Veteran, including but not limited to, the November 2009 article. In March 2012 a supplemental VA medical opinion was provided. The examiner opined that the Veteran's right ear hearing loss is less likely than not incurred in or caused by the claimed in-service injury. The examiner reasoned that the Veteran had normal hearing in his right ear upon separation. The examiner further stated that she reviewed the conflicting evidence. In addressing the conflicting evidence the examiner repeated her reasoning from the September 2011addenum opinion, and addressed the November 2009 article. The examiner also noted that the current VHA policy is that there is no reasonable basis for delayed-on set hearing loss. 

The Court found that the examiner's reasoning was ambiguous, and that the Board did not make a finding on how it interpreted the examiner's reasoning. The Court stated that there was two ways of interpreting the examiner's opinion; either the examiner was bound to a single conclusion based upon VHA policy irrespective of the articles the Veteran submitted or that she reached an independent medical conclusion based on all the evidence in the record. Therefore, an addendum opinion is required in order for the examiner to provide a definitive opinion that relied not on VHA policy, but on the evidence of record.

Further, the Court found that the Board failed to explain that the March 2012 medical examination substantially complied with the January 2012 remand directive, which required the examiner to specifically address the medical articles submitted by the Veteran. The March 2012 examiner discussed one of the articles submitted by the Veteran, however it appears that the examiner failed to specifically discuss the articles "Hearing: Noise Induced Hearing Loss" from familydoctor.org, submitted in December 2004 or "Noise-Induced Hearing Loss" from MayoClinic.com, submitted in November 2011. The Court has held that if the Board proceeds with final disposition of an appeal and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance. See Stegall v. West, 11 Vet. App. 268, 271 (1998). As the March 2012 examiner failed to specifically address the all articles the Veteran submitted, the Board must remand this issue once again for full compliance with the January 2012 remand. 

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from an appropriate VA medical examiner. Provide the examiner with the claims file, including a copy of this REMAND. The examiner should review the claims file and this Remand. The examiner should provide a clarifying opinion:

a). Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right ear hearing loss is etiologically related to an in-service injury, disease, or event.

b). The examiner must consider the full record, to include service treatment records, post-service treatment records, and the Veteran's lay statements concerning pertinent symptomatology. In doing so the examiner must address all the articles the Veteran submitted including "Hearing: Noise Induced Hearing Loss" from familydoctor.org, submitted in December 2004; "Noise-Induced Hearing Loss" from MayoClinic.com, submitted in November 2011; and "Adding Insult to Injury: Cochlear Nerve Degeneration after 'Temporary' Noise-Induced Hearing Loss" from the Journal of Neuroscience submitted in December 2011. 

c). The examiner must indicate that his/her opinion is based upon the evidence of record. The examiner is advised that the United States Court of Appeals for Veterans Claims remanded this issue, in part, based upon an examiners reliance on a VHA policy in making a medical opinion. The examiner must only base his/her opinion upon the evidence of record. 

d). The examiner should provide a detailed rationale for any opinion provided. If the examiner cannot provide the requested opinions without resorting to speculation, the examiner should indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefit sought on appeal remains denied, the Appellant should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




